IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

CHRISTOPHER ADRIAN MILLER

            VS.                                     CAUSE NUMBER PD-0038-14

THE STATE OF TEXAS

                                           ORDER

       The above styled and numbered cause was before this Court in Cause No. 1264863D

from the 371st District Court of Tarrant County. On April 15, 2015, this Court issued an opinion

reversing the Court of Appeals. Accordingly, the following exhibits are ordered returned to the

District Clerk of Tarrant County.

               1. State’s Exhibit # 2 (CD recording)
               2. State’s Exhibit # 7 (CD recording)
               3. State’s Exhibit # 38 (CD recording)


       IT IS SO ORDERED THIS THE 29th DAY OF MAY, 2015



                                         PER CURIAM

EN BANC

DO NOT PUBLISH